DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., US 2012/0058727 A1 (hereafter Cook), Lappetelainen et al., US 2007/0147332 A1 (hereafter Lappetelainen), Shaffer et al., US 2016/0219358 A1 (hereafter Shaffer), and further in view of Gostev et al., US 2018/0084456 A1 (hereafter Gostev).
Regarding claim 1, Cook teaches “a wireless audio system, comprising: a first wireless headphone configured to: establish a first short-range wireless link with an audio source” because Cook  and encryption parameters for the link between SNK-1 and SRC, such as the link key” (see Cook, ¶ 0024, 0032, and 0034, figure 2, units 103, 105, 107, and 201, and figure 4, units 103, 105, and 107).  
Next, Cook teaches the system is configured to “[resume] receiv[ing], from the audio source, audio information over the first short-range wireless link” because the first wireless headphone (103) receives audio information over the secondary wireless link (109), such as PICONET2 (see Cook, ¶ 0021, figure 1, units 101-103, 109, and 111, ¶ 0023, figure 2, units 101, 103, and 109, ¶ 0035, and figure 4, units 101, 103, and 109).  Cook teaches “a second wireless headphone configured to: receive, from the first wireless headphone, the link information associated with the first short-range wireless link” because the second wireless headphone (105) receives the link information (201) from the first wireless headphone (103) over the primary wireless link (107) (see Cook, ¶ 0024, 0032, and 0034, figure 2, units 103, 105, 107, and 201, and figure 4, units 103, 105, and 107).  The second wireless headphone “establish[es] a second short-range wireless link with the audio source based on the link information” where the second wireless headphone (105) snoops the audio (111) using a second connection (203) to 
Lappetelainen teaches a multimode support for wireless communication (see Lappetelainen, abstract).  Specifically, Lappetelainen makes obvious that the link information comprises “frequency-hopping spread spectrum (FHSS) parameters between the audio source and the first wireless headphone” because Lappetelainen teaches that “Bluetooth implements a frequency hopping system derived from the master's Bluetooth clock signal and device address” (see Lappetelainen, ¶ 0004) and Cook teaches that the link information included “the Bluetooth Device Address (BD_ADDR) and native clock (CLKN) of SRC”, where the audio source (101) is configured as source, or the master, of the PICONET2 wireless link (109), and the second wireless headphone (105) snoops the audio traffic of PICONET2 using the link information (201) received from the first wireless headphone (103) over PICONET1 (107) (see Cook, ¶ 0034 and figure 4, units 101, 103, 105, 107, 109, 201, and 203).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Cook with Lappetelainen for the purpose of implementing the frequency hopping system of Bluetooth (see Lappetelainen, ¶ 0004).  Therefore, Cook and Lappetelainen make obvious that the first wireless headphone “transmit(s), to a second wireless headphone, link information associated with the first short-range wireless link, wherein the link information comprises an address of the audio source and encryption parameters and frequency-hopping spread spectrum (FHSS) parameters between the audio source and the first wireless headphone” (see Cook, ¶ 0034 in view of Lappetelainen, ¶ 0004).  However, the combination does not appear to teach “transmit[ting], to the second wireless headphone, an order message instructing the second wireless headphone to establish a second short-range wireless 
Shaffer teaches earbud devices that operate in a leader/follower mode (e.g., master/slave mode), such that the leader earbud receives stereo audio via Bluetooth from a remote electronic device, such as a smart phone, and the leader earbud transmits additional audio, such as a right channel audio signal, to the follower earbud over a secondary Bluetooth connection (see Shaffer, ¶ 0018 and 0035-0036 and figure 3, units 11, 13, and 52).  Importantly, Shaffer teaches that a switching signal is sent to the follower earbud from the leader earbud in order to switch roles, where the follower earbud becomes the leader earbud and vice-versa (see Shaffer, ¶ 0036-0037, 0039, and 0042-0043, figures 4 and 5, and figure 6, step 603).  Shaffer teaches several reasons to send a switching signal, such as the leader earbud’s battery charge is below a predetermined threshold, the difference in battery charge between the leader and follower earbud is below another predetermined threshold, a predetermined time has elapsed since the last switch, and/or the leader’s reception signal has dropped below some other predetermined threshold (see Shaffer, ¶ 0039-0041).  Furthermore, Shaffer teaches handshaking and acknowledgment signals to execute the swap, such that these protocols improve the swap by mitigating any loss of audio signals during the reversal of leader and follower roles (see Shaffer, ¶ 0044).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Cook and Lappetelainen with the role switching of Shaffer for the purpose of not dropping any audio signals during the reversal of leader and follower roles (see Cook, ¶ 0023-0024 in view of Shaffer, ¶ 0044).  However, the combination of Cook, Lappetelainen, and Shaffer does not appear to teach that the “order message” (e.g., the switching signal taught by Shaffer) is transmitted “in response to receiving a confirmation message from the second wireless headphone indicative of receiving the link information”.

Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “wireless audio system of claim 1, wherein the first wireless headphone is further configured to transmit, to the second wireless headphone, the link information when the first and second wireless headphones are in an idle state” (see 
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “wireless audio system of claim 1, wherein each of the first and second short-range wireless links includes an asynchronous connectionless (ACL) link” (see Gostev, ¶ 0120 and 0126).
claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “wireless audio system of claim 1, wherein each of the order message, the success message, and the unsuccess message is transmitted via link manager protocol (LMP) in BLUETOOTH” (see Lappetelainen, ¶ 0136-0139 and figure 17).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “wireless audio system of claim 1, wherein each of the first short-range wireless link and the second short-range wireless link is a BLUETOOTH link” (see Cook, ¶ 0032 and Shaffer, ¶ 0018).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “wireless audio system of claim 1, wherein the address of the audio source comprises an IP address and a MAC address” (see Cook, ¶ 0034).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “wireless audio system of claim 1, wherein the first wireless headphone continues receiving the audio information from the audio source over the first short-range wireless link prior to the establishment of the second short-range wireless link between the second wireless headphone and the audio source” (see Cook, ¶ 0023-0024 in view of Shaffer, ¶ 0044, and further in view of Gostev, ¶ 0040 and 0144).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653